EXHIBIT 10.29

 
OLD POINT FINANCIAL CORPORATION
TIME-BASED RESTRICTED STOCK AGREEMENT


Granted <<AWARD DATE>>


This Time-Based Restricted Stock Agreement (this "Agreement") is entered into as
of <<AWARD DATE>> (the "Award Date") pursuant to Article VII of the Old Point
Financial Corporation 2016 Incentive Stock Plan (the "Plan") and evidences the
grant of Restricted Stock and the terms, conditions and restrictions pertaining
thereto (the "Award") to <<NAME>> (the "Participant").


WHEREAS, Old Point Financial Corporation (the "Company") maintains the Plan
under which the Committee or the Board may, among other things, award shares of
the Company's common stock (the "Stock") to such non-employee directors of the
Company and its Subsidiaries as the Committee or the Board may determine,
subject to terms, conditions and restrictions as it may deem appropriate; and


WHEREAS, pursuant to the Plan and upon recommendation of the Committee, the
Board has awarded to the Participant a restricted stock award conditioned upon
the execution by the Company and the Participant of this Agreement setting forth
all the terms and conditions applicable to such award;


NOW, THEREFORE, in consideration of the benefits which the Company expects to be
derived from the services rendered to it and its subsidiaries by the Participant
and of the covenants contained herein, the parties hereby agree as follows:



1.
Award of Shares.  Under the terms and conditions of the Plan, the Board has
awarded to the Participant a restricted stock award as of the Award Date
covering <<NUMBER>> shares of Stock (the "Award Shares"), subject to the terms,
conditions and restrictions set forth in this Agreement.




2.
Period of Restriction and Vesting in the Award Shares.



(a)
Subject to earlier vesting or forfeiture as provided below, the period of
restriction (the "Period of Restriction") applicable to the Award Shares is the
period from the Award Date through <<VESTING DATE>> with vesting in the Award
Shares being 100% if the Participant's service as a member of the Board of
Directors of the Company or its Subsidiaries continues through such date.

(b)
Notwithstanding any other provision of this Agreement to the contrary:




(i)
If the Participant's service as a member of the Board of Directors of the
Company and its subsidiaries is terminated during the Period of Restriction due
to his or her death or Disability (as determined by the Committee in its sole
discretion), any remaining Period of Restriction applicable to the Award Shares
at the date of such termination of service shall automatically terminate and
such Award Shares shall be free of restrictions and freely transferable as of
such date.




(ii)
If the Participant's service as a member of the Board of Directors of the
Company and its subsidiaries is terminated during the Period of Restriction due
to retirement [(as defined in the applicable Company policy on the Award Date)]
[at or after age [●], with [●] full years of service,] with the consent of the
Committee ("Retirement"), any remaining Period of Restriction applicable to the
Award Shares at the date of such termination of service shall automatically
terminate and such Award Shares shall be free of restrictions and freely
transferable as of such date.




(iii)
If the Participant's service as a member of the Board of Directors of the
Company and its subsidiaries is terminated during the Period of Restriction for
any reason not set forth in Section 2(b)(i) or Section 2(b)(ii), and not
occurring in connection with a Change in Control, the Committee may, in its sole
discretion, waive the automatic forfeiture of any or all unvested Award Shares
otherwise provided in Section 6 and provide for such vesting as it deems
appropriate subject to such new restrictions, if any, applicable to such Award
Shares as it deems appropriate.




(iv)
If a "Change in Control" of the Company occurs during the Period of Restriction
and the Participant has remained in service as a member of the Board of
Directors of the Company or any of its subsidiaries through the date such
"Change in Control" occurs, any remaining Period of Restriction applicable to
the Award Shares at the date such Change in Control occurs shall automatically
terminate and such Award Shares shall be free of restrictions and freely
transferable as of such date.




(c)
Except as contemplated in Section 2(a) or 2(b), the Award Shares may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
during the Period of Restriction; provided, however, that this Section 2(c)
shall not prevent transfers by will or by the applicable laws of descent and
distribution.




3.
Stock Certificates.  The Award Shares shall be registered on the Company's stock
transfer books in the name of the Participant in book-entry or electronic form
or in certificated form as determined by the Committee.  If issued in
certificated form, physical possession of the stock certificate(s) shall be
retained by the Company until such time as the Period of Restriction terminates
and such Award Shares become transferable or are forfeited hereunder.



During the Period of Restriction, any Award Shares issued in book-entry or
electronic form shall be subject to the following legend, and any certificate(s)
evidencing the Award Shares shall bear the following legend:


The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Old Point Financial
Corporation 2016 Incentive Stock Plan, in the rules and administrative
procedures adopted pursuant to such Plan, and in a restricted stock agreement
dated <<AWARD DATE>>.  A copy of the Plan, such rules and procedures, and such
restricted stock agreement may be obtained from the Human Resource Director of
Old Point Financial Corporation.



4.
Voting Rights.  During the Period of Restriction, the Participant may exercise
full voting rights with respect to the Award Shares.




5.
Dividends and Other Distributions.  During the Period of Restriction, the
Participant shall be entitled to receive all dividends and other distributions
paid with respect to the Award Shares (other than dividends or distributions
that are paid in shares of Stock).  If, during the Period of Restriction, any
dividends or distributions paid with respect to the Award Shares are paid in
shares of Stock, such shares shall be registered in the name of the Participant
and, if issued in certificated form, deposited with the Company as provided in
Section 3, and such shares shall be subject to the same restrictions on vesting
and transferability as the Award Shares with respect to which they were paid.




6.
Forfeiture on Termination of Service.  If the Participant's service as a member
of the Board of Directors of the Company and its subsidiaries ceases prior to
the end of the Period of Restriction and Paragraph 2(b) does not apply or has
not applied, then any Award Shares subject to restrictions at the date of such
termination of service shall be automatically forfeited to the Company upon the
date of such termination of service.




7.
No Right to Continued Service.  Nothing under the Plan or in this Agreement
shall confer upon the Participant any right to continued affiliation with the
Company or its subsidiaries (including service as a member of the Board of
Directors of the Company or any subsidiary) or in any way affect the Company's
right to terminate Participant's service without prior notice at any time for
any or no reason (subject to applicable law and the terms of any agreement
between the Participant and the Company or a subsidiary).




8.
Certain Tax Matters.  The Participant shall provide the Company with a copy of
any election made pursuant to Section 83(b) of the Internal Revenue Code of
1986, as amended from time to time, and similar provision of state law
(collectively, an "83(b) Election").  If the Participant wishes to make an 83(b)
Election, he or she must do so within a very limited period of time.  The
Participant acknowledges that he or she has been advised to consult with his or
her tax advisor to determine if an 83(b) Election is appropriate and further
acknowledges that the Participant is solely responsible for the payment of any
taxes that may be due to any federal, state or local tax authority and the
Company is under no obligation to ensure any such taxes are paid by the
Participant.




9.
Administration.  The Committee shall have full authority and discretion (subject
only to the express provisions of the Plan) to decide all matters relating to
the administration and interpretation of the Plan and this Agreement.  All such
Committee determinations shall be final, conclusive and binding upon the Company
and the Participant.




10.
Notices.  Any notice to the Company required under or relating to this Agreement
shall be in writing and addressed to:



Old Point Financial Corporation
Attention: Human Resources
1 West Mellen Street
Hampton, Virginia 23663


Any notice to the Participant required under or relating to this Agreement shall
be in writing and addressed to the Participant at the Participant's address as
it appears on the records of the Company.



11.
Governing Law.  This Agreement shall be construed and administered in accordance
with and governed by the laws of the Commonwealth of Virginia.




12.
Successors.  This Agreement shall be binding upon and inure to the benefit of
the successors, assigns, heirs and legal representatives of the respective
parties.




13.
Entire Agreement; Amendment and Termination.  This Agreement contains the entire
understanding of the parties.  No amendment or termination of this Agreement
that would be adverse to the rights of the Participant shall be made by the
Board, the Committee or the plan administrator at any time without the written
consent of the Participant.  No amendment or termination of the Plan will
adversely affect the right, title and interest of the Participant under this
Agreement or to the Award granted hereunder without the written consent of the
Participant.




14.
Severability.  The various provisions of this Agreement are severable in their
entirety.  Any determination of invalidity or unenforceability of any one
provision shall have no effect on the continuing force and effect of the
remaining provisions.




15.
Capitalized Terms.  Capitalized terms in this Agreement have the meaning
assigned to them in the Plan, unless this Agreement provides, or the context
requires, otherwise.




16.
Plan and Prospectus.  A copy of the Plan, as well as a prospectus for the Plan,
has been provided to the Participant, and the Participant acknowledges receipt
thereof.




17.
Electronic Delivery and Signatures.  The Participant hereby consents and agrees
to electronic delivery of share(s) of Stock, Plan documents, proxy materials,
annual reports and other related documents.  If the Company establishes
procedures for an electronic signature system for delivery and acceptance of
Plan documents, the Participant hereby consents to such procedures and agrees
that his or her electronic signature is the same as, and shall have the same
force and effect as, his or her manual signature.  The Participant consents and
agrees that any such procedures and delivery may be effected by a third party
engaged by the Company to provide administrative services related to the Plan.





To evidence its grant of the Award and the terms, conditions and restrictions
thereof, the Company has signed this Agreement as of the Award Date. This
Agreement shall not become legally binding unless the Participant has signed
this Agreement no later than the thirtieth (30th) day after the Award Date (or
such later date as the Chairman of the Committee may accept).  If the
Participant fails to timely sign this Agreement, the Award shall be cancelled
and forfeited ab initio.




OLD POINT FINANCIAL CORPORATION                      PARTICIPANT




   

<< NAME>> << NAME>>
<<TITLE>>


Date: <<AWARD DATE>>                              Date: 

